Citation Nr: 0701499	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  95-40 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for residuals of a gunshot wound to the right medial 
buttocks and right inguinal area.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from March 1982 to March 
1985.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 1997 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  

In August 2003 the Board remanded the case for further 
development.  The requested development has been completed 
and the case has been returned to the Board for further 
appellate action.  

The veteran appears to be attempting to reopen his previously 
denied claim of entitlement to service connection for PTSD.  
There is no indication that the RO has taken any action on 
this claim.  This issue is referred to the RO for initial 
development and adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's residuals of a gunshot wound to the right 
medial buttocks and right inguinal area are productive of no 
more than moderate muscle impairment, with full range of 
motion and normal muscle function; the gunshot wound was deep 
penetrating but healed with good functional results with no 
evidence of fascial loss, muscle atrophy, loss of muscle 
strength or endurance; nor was there evidence of any 
associated arthritis. 




CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for residuals of a gunshot wound to the right medial 
buttocks and right inguinal area have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.45, 4.55, 4.56, 4.71, Diagnostic Codes 5250, 
5251, 5252, 5253, 5255, 4.73, Diagnostic Code 5314 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2006).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

In the present appeal, pursuant to the Board's August 2003 
remand, the RO provided the veteran with notice regarding 
what information and evidence was needed to substantiate his 
claim for an initial increased disability rating, as well as 
what information and evidence must be submitted by the 
veteran, what information and evidence would be obtained by 
VA, and the need for the veteran to submit any evidence in 
his possession that pertained to the claim in January 2004 
and August 2004 letters.  Although the RO notification 
letters were not provided to the veteran until after the 
initial rating decision, the Board finds that, under the 
facts of this case, "the record has been fully developed," 
and "it is difficult to discern what additional guidance VA 
could have provided to the veteran regarding what further 
evidence he should submit to substantiate the claim."  Conway 
v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Further, the 
veteran has been provided with several opportunities to 
submit evidence and argument in support of his claim.  
Therefore, the Board finds that any defect with respect to 
the timing of the receipt of the VCAA notice requirements for 
his claim is harmless error in this case.

The Board further notes that, in this case, the appeal of the 
initial rating for residuals of a gunshot wound to the right 
medial buttock and right inguinal area arises not from a 
"claim" but from a NOD filed with the RO's initial 
assignment of a ratings upon granting service connection.  In 
such cases, VA regulations require a statement of the case 
(SOC) to be issued to inform the veteran of the laws and 
regulations pertaining to the appeal and the evidence on 
which the decision was based, and a VCAA notification letter 
is not necessary.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  

The SOC in this case, issued in September 1995, and the 
SSOC's issued subsequently cured the procedural deficiency, 
if any, involved when the RO did not send a notice letter 
prior to the initial adjudication of the veteran's claim for 
service connection because the SOC and SSOC's, together with 
the letters sent in January 2004 and August 2004 fulfilled 
the requirements of a VA notification letter.  The SOC and 
SSOC's informed the veteran not only of the laws and 
regulations pertaining to service connection and to his 
appeal of the disability rating assigned but also of the 
reasons for the denial of a higher rating.  In informing him 
of the reasons for its action, the RO was informing him of 
what evidence was lacking that he could submit to 
substantiate his appeal.  In response to these documents, the 
veteran submitted additional evidence pertaining to his 
claim.  Thus, the requirements with respect to the content of 
the VA notice were met with regard to the claim for an 
increased initial disability rating for bilateral hearing 
loss in this case.  

With regard to notice regarding the five elements of an 
appeal, the Board observes that the veteran was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for an increased disability rating for 
residuals of a gunshot wound, but he was not provided with 
notice of the type of evidence necessary to establish an 
effective date for his initial disability rating for such 
disability.  Despite the inadequate notice provided to the 
veteran on this latter element, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  Concerning this, as the Board has concluded below 
that the preponderance of the evidence is against the 
appellant's claim for an increased disability rating, any 
question as to the appropriate effective date to be assigned 
is rendered moot.  

Finally, the duty to assist the veteran also has been 
satisfied in this case.  Service medical records as well as 
VA and private medical records are in the claims file and 
were reviewed by both the RO and the Board in connection with 
the appellant's claim.  VA is not on notice of any evidence 
needed to decide the claim which has not been obtained or 
that VA has not notified the veteran of its inability to 
obtain such evidence and advised him that it was his 
responsibility to obtain such evidence.  Moreover, two VA 
medical examination reports are of record in conjunction with 
this appeal.  38 C.F.R. § 3.159(c)(4).  For these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the veteran in this case. 

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The veteran's residuals of a gunshot wound to the right 
medial buttocks and right inguinal area is currently 
evaluated as 10 percent disabling under the provisions of 
38 C.F.R. § 4.73, Diagnostic Code 5314.  

Residuals of shell fragment wounds to the various muscle 
groups are rated generally under the provisions of 38 C.F.R. 
§ 4.73.  During the pendency of the veteran's claims, changes 
were made by regulatory amendment to the schedular criteria 
for evaluating muscle injury disorders as set forth in 38 
C.F.R. §§ 4.40- 4.73, effective July 3, 1997.  62 Fed. Reg. 
30235-30240 (Jun. 3, 1997) (codified at 38 C.F.R. pt. 4).  
When a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
legislative intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997).  Revised statutory or regulatory 
provisions, however, may not be applied to any time period 
before the effective date of the change.  See 38 U.S.C.A. 
§ 7104(c) (West 2002); VAOPGCPREC. 3-2000 (April 10, 2000); 
Rhodan v. West, 12 Vet. App. 55, 57 (1998).

The regulatory changes did not result in any material change 
to the respective rating criteria for the veteran's affected 
muscle group, which both before and after the regulatory 
changes are evaluated under Diagnostic Code 5314.  38 C.F.R. 
§ 4.73.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (2006).  Functional loss must also be considered 
for any musculoskeletal disability.  38 C.F.R. § 4.40; DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the 
history and complaints of the injury, and objective findings.  
38 C.F.R. § 4.56(d) (2006).

A slight muscle disability typically involves a simple muscle 
wound without debridement or infection.  Service medical 
records should reflect incurrence of a superficial wound with 
brief treatment and return to duty, healing with good 
functional results, without complaints of the cardinal signs 
or symptoms of muscle disability.  Objective findings should 
include minimal scarring, no evidence of fascial defect, 
atrophy, or impaired tonus, and no impairment of function or 
metallic fragments retained in muscle tissue.  Id.

A moderate muscle disability would result from a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  There should be service 
department records or other evidence of in-service treatment 
for the wound, reflecting consistent complaints of one or 
more of the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, a moderate muscle disability would 
reveal small or linear entrance and (if present) exit scars, 
indicating short track of missile through muscle tissue, some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  Id.

Moderately severe muscle disability results from a through 
and through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  Service or other records should show 
hospitalization for a prolonged period for treatment of 
wound, reflect consistent complaints of cardinal signs and 
symptoms of muscle disability, and, if present, reveal 
evidence of inability to keep up with work requirements.  
Objective examination should reveal entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups.  In addition, there are indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  Id.

Finally, severe muscle disability occurs when there was a 
through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  Records 
should show hospitalization for a prolonged period for 
treatment of wound, consistent complaints of cardinal signs 
and symptoms of muscle disability worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
evidence of severe muscle disability includes ragged, 
depressed, and adherent scars indicating wide damage to 
muscle groups in missile track.  Palpation shows loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area.  Muscles swell and harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  Additional signs of 
severe muscle disability, when present, include: X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle; diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile; and 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  Id.

For rating purposes, the skeletal muscles of the body are 
divided into muscle groups in specified anatomical regions.  
38 C.F.R. § 4.55(b) (2006).  Muscle injury ratings will not 
be combined with a peripheral nerve paralysis rating of the 
same body part, unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(a) (2006).  The combined 
evaluation of muscle groups acting upon a single unankylosed 
joint must generally be lower than the evaluation for 
unfavorable ankylosis of that joint.  38 C.F.R. § 4.55(d) 
(2006).  For compensable muscle group injuries which are in 
the same anatomical region but do not act on the same joint, 
the evaluation for the most severely injured muscle group 
will be increased by one level and used as the combined 
evaluation for the affected muscle groups.  38 C.F.R. 
§ 4.55(e) (2006).

As noted above, the veteran's service-connected residuals of 
a gunshot wound to the right medial buttocks and right 
inguinal area are currently rated as 10 percent disabling 
under 38 C.F.R. § 4.73, Diagnostic Code 5314, for injury to 
Muscle Group XIV, which are the anterior thigh group muscles 
that function to provide extension of the knee, simultaneous 
flexion of the hip and flexion of the knee, tension of fascia 
lata and iliotibial (Maissiat's) band acting with Muscle 
Group XIV in postural support of body, and acting with 
hamstrings in synchronizing hip and knee.  These muscles 
consist of the sartorius, rectus femoris, vastus externus, 
vastus intermedius, vastus internus, and tensor vaginae 
femoris.  Under Diagnostic Code 5314, moderate and moderately 
severe muscle disability warrants 10 and 30 percent ratings, 
respectively.  A severe muscle disability warrants a 40 
percent rating.

The veteran's service medical records show that in October 
1983, he sustained a gunshot wound to the right buttock 
during a robbery.  There were 2 bullet wounds in the right 
buttock and the anterior pelvis midway between the greater 
trochanter and the symphysis pubis.  Neurological examination 
was remarkable for normal equal motor strength in both lower 
extremities and all muscle groups.  Sensory examination was 
intact.  There was no major arterial venous injury 
demonstrated or any associated fracture.  There was a slight 
defect in the adductor magnus muscle in which the bullet was 
palpated and removed.  There was no major tissue destruction 
other than local muscle damage and the wound was irrigated 
with 2 drains placed and secured with staples.  The wound was 
closed and sutured.  The veteran's postoperative course was 
benign and he was ambulating well when he was discharged 3 
days later.  He was given 10 days of convalescent leave.  His 
January 1985 medical history at the time of his separation 
examination, indicates that his gunshot wound to the right 
leg had resolved without sequelae.  The accompanying 
examination report shows clinical evaluation of the lower 
extremities was normal.  

VA and private treatment records, dating from March 1995 to 
March 2003, show the veteran intermittently complained of 
right hip pain.  A June 1995 treatment record shows the 
veteran complained of right leg pain and "giving out."  
Physical examination revealed full range of motion with 
slight demonstrable pain with internal hip rotation.  
Strength was 5/5 in the quadriceps with intact sensation.  
Subsequent treatment records show intermittent objective 
findings of joint tenderness and that the veteran was 
regularly prescribed Vicodan, Percocet or Tylenol #3 for 
pain.

Despite the veteran's complaints of chronic right hip pain 
that limits his ability to stand, kneel or crouch, examiners 
during both the April 1996 and April 2005 VA orthopedic 
examinations found no objective evidence of muscle wasting, 
decreased muscle strength, nerve damage or blood vessel 
damage.  The April 1996 examiner found right hip motion to be 
full, while the April 2005 examiner found no more than slight 
limitation.  He further noted that, despite the veteran's 
complaints of pain and flare-ups, there was no objective 
evidence of any functional impairment and opined that the hip 
joint was not affected.  The April 2005 VA examiner also 
found no evidence of associated arthritis secondary to the 
gunshot wound.  The right inguinal scar and right perirectal 
scars were nontender during both examinations.  Both 
examiners noted minimal physical findings despite extreme 
symptoms.  

Taking into account all of the evidence set out above, the 
Board finds that the preponderance of the evidence is against 
an increased initial disability rating for residuals of a 
gunshot wound to the right medial buttock and right inguinal 
area as it shows that the veteran's disability lacks most of 
the symptomatology and history necessary for a moderately 
severe rating for muscle injuries.  While service medical 
records indicate the injury was a deep penetrating wound, the 
veteran was able to return to duty fairly quickly, and there 
were no reports of any of the cardinal signs of muscle 
injury.  Treatment did not involve debridement and there was 
no reported infection.  The recent treatment and VA 
examination reports demonstrate no reported fascial loss, 
muscle atrophy or loss of muscle strength or endurance, and 
X-ray studies show no evidence of associated degenerative 
changes.  Therefore, entitlement to an increased evaluation 
on the basis of muscle injury is not shown.

Likewise, the Board must also consider whether a higher 
disability evaluation is warranted on the basis of functional 
loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40 and 4.45 (2006).  See DeLuca, supra.  Despite 
the veteran's subjective complaints, the Board finds that the 
objective evidence, particularly during the April 1996 and 
April 2005 examinations, show no more than slight, if any, 
functional limitations as a result of the gunshot wound 
injury to the right medial buttock and right inguinal area.  
Thus, the overall effect of the veteran's right hip pain with 
use appears to be no more than moderate.  Since there are few 
other indicators of resulting muscle impairment, the current 
10 percent rating adequately compensates the veteran for his 
level of functional loss.  Accordingly, increased or separate 
evaluations are not warranted based on application of 38 
C.F.R. § 4.71a, Diagnostic Codes 5250, 5251, 5252, 5253, or 
5255 (2006).

The Board also finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board notes that the veteran's residuals of 
a gunshot wound to the right medial buttocks and right 
inguinal area have not necessitated frequent periods of 
hospitalization and there is no objective evidence that it 
resulted in marked interference with his employment.  

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

An increased initial disability rating for residuals of a 
gunshot wound to the right medial buttock and right inguinal 
area is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


